Case: 2:19-cv-00667-SDM-CMV Doc #: 30 Filed: 06/17/20 Page: 1 of 1 PAGEID #: 161




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

Akuranvyka USA, Inc.,                       :      Case No. 2:19-cv-667

       Plaintiff,
                                                   Judge Sarah D. Morrison
       v.                                          Magistrate Judge Chelsey M. Vascura

Vishal Patel Restaurant                     :
Group, LLC,

       Defendant.

                                           ORDER

       This matter is before the Court for consideration of a Report and Recommendation issued

by the Magistrate Judge on June 2, 2020. (ECF No. 29.) The time for filing objections has

passed, and no objections have been filed. Therefore, the Court ADOPTS the Report and

Recommendation. For the reasons set forth in the Report and Recommendation, the Court

DISMISSES this matter with prejudice pursuant to Rule 41(b) for failure to prosecute and

DENIES Defendant’s request for an award of attorney’s fees and costs.

       IT IS SO ORDERED.


                                                   /s/ Sarah D. Morrison
                                                   SARAH D. MORRISON
                                                   UNITED STATES DISTRICT JUDGE
